SUNDBY, J.
{dissenting). The Wisconsin Marital Property Act (MPA) "has a significant impact on the necessaries doctrine." 1 Keith L. Christensen et al., Marital Property Law in Wisconsin § 5.41 (2d ed. 1993) (hereinafter CHRISTENSEN). Prior to the MPA, St. Marys could have attempted to recover its charges for Forest Brody's medical treatment first from Forest, and then from Forest's wife, Cynthia, if unsuccessful against Forest. Marshfield Clinic v. Discher, 105 Wis. 2d 506, 508-09, 314 N.W.2d 326, 327-28 (1982). According to the doctrine of necessaries, husbands were primarily liable and wives secondarily liable for "necessary" items purchased by either spouse. However, the MPA eliminated any gender distinction and declared:
Under the laws of this state, marriage is a legal relationship between 2 equal persons, a husband and wife, who owe to each other mutual responsibility and support. Each spouse has an equal obligation in accordance with his or her ability to contribute money or services or both which are necessary for the adequate support and maintenance of his or her minor children and of the other spouse. No spouse may be presumed primarily liable for support expenses under this subsection.
Section 765.001(2), STATS. However, this section involves only the obligation of support as between a husband and wife; it does not affect the relationship between a creditor and a spouse.
*115The rights of creditors are recognized in § 803.045, STATS., created by 1985 Wis. Act 37, § 153. That section provides:
(1) Except as provided in sub. (2), when a creditor commences an action on an obligation described in s. 766.55(2), the creditor may proceed against the obligated spouse, the incurring spouse or both spouses.
(2) In an action on an obligation described in s. 766.55 (2) (a) or (b), a creditor may proceed against the spouse who is not the obligated spouse or the incurring spouse if the creditor cannot obtain jurisdiction in the action over the obligated spouse or the incurring spouse.
(3) After obtaining a judgment, a creditor may proceed against either or both spouses to reach marital property available for satisfaction of the judgment.
(4) This section does not affect the property available under s. 766.55 (2) to satisfy the obligation.
Section 766.55(2), STATS., provides in part:
(a) A spouse's obligation to satisfy a duty of support owed to the other spouse or to a child of the marriage may be satisfied only from all marital property and all other property of the obligated spouse.
(b) An obligation incurred by a spouse in the interest of the marriage or the family may be satisfied only from all marital property and all other property of the incurring spouse.
Under § 803.045(1), Stats., a creditor may proceed against the obligated spouse, the incurring spouse or both spouses on an obligation described in § 766.55(2), STATS. Under § 803.045(3), the creditor, after obtaining *116a judgment, may proceed against either or both spouses "to reach marital property available for satisfaction of the judgment." Section 803.045 does not, however, affect the property available under § 766.55(2) to satisfy an obligation thereunder. Section 803.045(4). The purpose of § 803.045 is to provide a means by which a creditor may reach marital property, not to provide a cause of action to recover against nonmarital property.
Authorities on Wisconsin's marital property law conclude that § 767.55(2)(a)-(b) and § 803.045, STATS., do not create personal liability for support obligations directly to third-party creditors:
In Wisconsin, the statutes do not create any personal liability directly to third persons, such as creditors, for support obligations. It might be thought that § 766.55(2)(a) and (b) and § 803.045 may create a direct cause of action against the non-contracting spouse in favor of a creditor who has provided goods or services to the contracting spouse for the support of a spouse or minor children. However, the proper analysis is as described in the text. ["The duty of each spouse to support the other spouse is a duty owed between the spouses."] Section 766.55(2)(a) speaks in terms of a spouse's support obligation owed to the other spouse or child, and specifically, that the obligation is to be satisfied only from marital property and other property of that obligated spouse. Accordingly, the creditor with whom the spouse contracted may reach only all marital property and that spouse's nonmarital property to satisfy the contractual obligation incurred by that spouse, and not the nonmarital property of the noncontracting spouse, which could, of course, be reached if a direct cause of action had been created.
Christensen, at § 5.40 n.30 (emphasis added).
*117The only construction consistent with all provisions of the MPA is that § 766.55(2)(a), Stats., addresses only a spouse's obligation to satisfy a duty of support to the other spouse or to a child of the marriage, which duty has been established. See § 765.001(2), Stats.; § 767.08(2)(a), STATS. Because Cynthia's obligation to support Forest by paying St. Marys' bill has not been established, she is not the "obligated" spouse under § 766.55(2)(a). Because she did not incur the obligation to St. Marys, she is not the "incurring" spouse under § 766.55(2)(b). Because the divorce decree did not so provide, Cynthia's post-divorce income is not available to pay the St. Marys bill incurred by Forest. Section 766.55(2m). Only the marital property assigned to her in the divorce judgment is available to satisfy the debt to S,t. Marys incurred by her husband. Id. I would therefore affirm.